Wilde J.
afterward drew up the opinion of ihe Court. The question submitted on this petition is, whether lands specifically devised can be sold for the purpose of paying specific legacies. The personal estate and lands appropriated to the payment of debts, not being sufficient for this purpose, after the payment of debts and the expenses of administration, the question is not affected by the rule laid down in the case of Hays et al. v. Jackson et al. 6 Mass. R. 151, for marshalling assets ; and there seems to be no authority or reason for holding that lands specifically devised are liable to be sold for the payment of specific legacies. The most that the legatees can claim is, that they should be put on an equal footing with the devisees : and that the latter, in case of a deficiency of assets, should be held to contribute. But as to this we give no opinion, as the facts stated in the petition do not raise this question.

Petition dismissed.